DETAILED ACTION
The instant action is in response to application 18 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
The previous application has been issued a patent number, and should be included in the first paragraph.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 5, applicant refers to “the shifted TCC curve”.  This lacks proper antecedent basis.  For the purposes of examination, it will be assumed applicant meant to have the first six words read as “The method according to claim 4”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-10, 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et als “Protection coordination analysis of closed-loop distribution system” (IEEE NPL) in view of O’Regan (US 2018/0233895).
As to claim 1,  Shen discloses a communication-based permissive protection (Fig. 4) method for protecting an electrical power distribution (title) network from an electrical fault (Fig. 4, interenal/external fault) in the network, the method comprising: providing a power source (Fig. 4, grid) that provides a power signal; providing a plurality of fault interrupters on one or more electrical lines (Fig. 4, item A/B) in the network each receiving the power signal; detecting the fault on one of the electrical lines by each fault interrupter that is between the fault and the power source (See Fig. 4, transmit and trip logic); sending a 
Shen does not explicitly close voltage drop.  While overcurrent and voltage drops are related, he does not explicitly use voltage drops.
O’Regan teaches voltage drop messages (¶15 “receive downstream loss of voltage signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shen to use voltage tripping and signaling as disclosed in O’regan to account for high impedance faults.
As to claim 2, Shen in view of O’Regan does not explicitly disclose wherein opening the fault interrupter includes opening the fault interrupter at a message transmission time as defined by the time of transmission of the drop of voltage messages.  However, this is obvious.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 8, Shen in view of O’regan teaches wherein the one or more electrical lines are feeder lines (Fig. 2).
As to claim 9, Shen in view of O’regan teaches wherein the electrical power distribution network is a voltage electrical power distribution network (title) and the power source is an electrical substation (Fig. 1) or a distributed energy resource.  They do not explicitly specify a medium voltage distribution system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
As to claim 10, Shen in view of O’regan teaches wherein the electrical power distribution network is a non-radial or closed-loop circuit having two or more sources (Fig. 1 B, the two transformers).
As to claim 14, Shen teaches A method for providing fault isolation from a fault in an electrical power distribution network, the method comprising: providing a power source that provides a power signal; providing a plurality of fault interrupters on one or more electrical lines in the network each receiving the power signal; detecting the fault by each fault interrupter that is between the fault and the power source; sending a fault detection message from each fault interrupter that detects the fault to its immediate downstream fault interrupters from the power source; opening one of the fault interrupters upstream of the fault under a predetermined fault protection scheme; detecting 
O’Regan teaches voltage drop messages (¶15 “receive downstream loss of voltage signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shen to use voltage tripping and signaling as disclosed in O’regan to account for high impedance faults.
As to claim 15 Shen in view of O’Regan wherein opening one of the fault interrupters upstream of the fault under a predetermined fault protection scheme includes using a fault protection scheme that is based on a communication-based permissive protection scheme that employs fault detection messages and drop of voltage messages sent by the fault interrupters (this is taught by the combination, the voltage drop is taught in O’Regan and Shen teaches the permissive system).  
As to claim 17, Shen in view of O’regan teaches wherein opening one of the fault interrupters upstream of the fault includes opening the fault interrupter immediately upstream of the fault.
Claim 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (IEEE NPL) in view of O’Regan (US 2018/0233895) and Staszesky (US 2009/0290275)
As to claim 3, Shen and Orega do not explicitly teach wherein each fault interrupter is assigned a time-current characteristic (TCC) curve that determines when the fault interrupter will open in response to detecting the fault downstream, wherein for a particular fault interrupter its TCC curve is longer the closer the fault interrupter is to the power source.
 Staszesky teaches wherein each fault interrupter is assigned a time-current characteristic (TCC) curve that determines when the fault interrupter will open in response to detecting the fault downstream, wherein for a particular fault interrupter its TCC curve is longer the closer the fault interrupter is to the power source (See Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use TCC curves as disclosed in Shenoy to account for varying current levels in faults.
As to claim 16, Shen and Orega do not explicitly teach wherein opening one of the fault interrupters upstream of the fault under a predetermined fault protection scheme includes using a fault protection scheme that is based on a communication enhanced coordination (CEC) protection scheme that employs fault detection messages and shifted time-current characteristic (TCC) curves..
 Staszesky teaches wherein opening one of the fault interrupters upstream of the fault under a predetermined fault protection scheme includes using a fault protection scheme that is based on a communication enhanced coordination (CEC) protection scheme that employs fault detection messages and shifted time-current characteristic (TCC) curves. (See Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use TCC curves as disclosed in Shenoy to account for varying current levels in faults.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (IEEE NPL) in view of O’Regan (US 2018/0233895) and Ischenko (US 2018/0316188).
As to claim 6, Shen in view of O’Regan does not explicitly teach wherein the one or more electrical lines is a plurality of electrical lines where some of the fault interrupters may be on one electrical line and other fault interrupters may be on other electrical lines, and wherein a particular fault interrupter may receive drop of voltage messages from fault interrupters on different electrical lines.
Claims 7, 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et als  (IEEE NPL) in view of O’regan  (US 2018/0233895) and Taft (US 2010/0152910).
As to claim 7, Shen in view of O’regan does not disclose wherein the fault interrupters are mounted on a utility pole or in an underground circuit.
Taft teaches wherein the fault interrupters are mounted on a utility pole or in an underground circuit (Taft ¶201).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use underground or above ground breakers as disclosed in Taft to reduce direct ground contact.
 As to claim 18, Shen in view of O’regan does not disclose wherein the fault interrupters are mounted on a utility pole or in an underground circuit.
Taft teaches wherein the fault interrupters are mounted on a utility pole or in an underground circuit (Taft ¶201).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use underground or above ground breakers as disclosed in Taft to reduce direct ground contact.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-13 of prior U.S. Patent No. 11374405. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 14-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14 of U.S. Patent No. 11374405. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application has more specifics claimed.
Allowable Subject Matter
Claims 4 would be allowable if rewritten to overcome the rejection(s) if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed and rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if all of the following are met:  a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed, the claim is rewritten to overcome the 112(b) rejection, and the claim is rewritten include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 4, the prior art fails to disclose: “sending a fault detection message from each fault interrupter that detects the fault to an immediate upstream fault interrupter, wherein receiving the fault detection message causes the fault interrupter to change its TCC curve from the initial TCC curve to the shifted TCC curve so that a fault interrupter that detects the fault but does not receive a fault detecting message will open based on its initial TCC curve and a fault interrupter that detects the fault and does receive a fault detecting message will open based on its shifted TCC curve.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839